Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that the appellee has not only failed to prove that his execution of the obligation in the proceedings mentioned, as surety for his co-obligor Byer, was procured by the alleged fraudulent conduct of the latter, but has not, even upon the face of his bill, shewn any ground whatever for being relieved, whether at law or in equity, from payment of said obligation to the appellant, the creditor therein ; there being no pretence that the appellant was in any wise implicated in the alleged fraud. The Court is therefore of opinion that the said decree of the said Circuit Court is erroneous: and it is adjudged, ordered and decreed that the same be reversed and annulled, with costs against the appellee Reynolds. And this Court proceeding to render such decree as the said Circuit Court ought to have rendered, it is further adjudged, ordered and decreed that the injunction granted the plaintiff be dissolved, his bill dismissed, and that he do pay to the defendants Griffith and Bell & Dickinson their costs expended in the defence thereof.